Citation Nr: 0206491	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 due to hospital treatment from August 26, 
1991, to August 30, 1991, and from August 22, 1992, to August 
31, 1992.  

(The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.     

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Buffalo, New York.  The October 1998 rating decision denied 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 for hospitalization from August 26, 1991, to August 
30, 1991, and from August 22, 1992, to August 31, 1992, and 
denied entitlement to a special monthly compensation based 
upon the need for regular aid and attendance.  

The October 1998 rating decision also denied entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for 
hospitalization from December 8, 1992, to May 18, 1993, 
December 14, 1993, to December 22, 1993, and March 15, 1994, 
to March 17, 1994.  The veteran appealed these 
determinations.  In a February 1999 rating decision, a 100 
percent evaluation was assigned to the service-connected 
ulcerative colitis from January 1, 1993, to March 14, 1994, 
under Diagnostic Code 7333 because of the requirement of an 
ileostomy.  A 100 percent evaluation was assigned from March 
15, 1994, to April 30, 1994, pursuant to 38 C.F.R. § 4.30 due 
to convalescence. 

Because the RO assigned a 100 percent schedular rating to the 
veteran's service-connected ulcerative colitis from January 
1, 1993, to March 14, 1994, and assigned a 100 percent 
evaluation under 38 C.F.R. § 4.30 from March 15, 1994, to 
April 30, 1994, continuing through the periods of the 
hospitalization in question, the issue of entitlement to a 
temporary total ratings based on hospitalization from 
December 8, 1992, to May 18, 1993, December 14, 1993, to 
December 22, 1993, and March 15, 1994, to March 17, 1994, is 
moot.  No issue in that regard remains for appellate 
consideration.  

The Board is undertaking additional development with respect 
to the issue of entitlement to special monthly compensation 
based upon the need for regular aid and attendance pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran was hospitalized from August 26, 1991, to 
August 30, 1991, for treatment of the service-connected 
ulcerative colitis. 

2.  The veteran was hospitalized from August 22, 1992, to 
August 31, 1992, for treatment for his service-connected 
ulcerative colitis. 


CONCLUSION OF LAW

The criteria for a temporary total rating for a VA 
hospitalization encompassing the periods from August 26, 
1991, to August 30, 1991, and from August 22, 1992, to August 
31, 1992, have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues presently on 
appeal.  There is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the claim on appeal which is entitlement to a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 for 
hospitalization.  

The veteran was notified of the pertinent law and regulations 
in the January 1999 statement of the case.  The veteran has 
been accorded the opportunity to present evidence and 
argument in support of the claim, and indeed he has done so.  
The hospital records for the hospitalizations in question are 
associated with the claims file.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

II.  Discussion  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29 (2001).

Even though the veteran was hospitalized for treatment of his 
service-connected ulcerative colitis from August 26, 1991, to 
August 30, 1991, and from August 22, 1992, to August 31, 
1992, the hospitalizations lasted for fewer than 21 days.  
Thus, there can be no legal entitlement to a temporary total 
rating for this period.  38 C.F.R. § 4.29; see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Thus, the claims for entitlement to temporary total 
evaluations from August 26, 1991, to August 30, 1991, and 
from August 22, 1992, to August 31, 1992, pursuant to 
38 C.F.R. § 4.29 are denied.  


ORDER

Entitlement to a temporary total rating for a VA 
hospitalization encompassing the period from August 26, 1991, 
to August 30, 1991, and from August 22, 1992, to August 31, 
1992, is denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

